DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendments filed 10/28/2021.
Claims 1, 4, 7-12, 14, 16-18, 21, 23, 26-27, and 30-33 are pending. 
Response to Arguments
Applicant’s arguments, see page 10, filed 10/28/2021, with respect to the objection of claims 18 and 29 have been fully considered and are persuasive.  The objection of claims 18 and 29 has been withdrawn.
Applicant’s arguments, see page 10, filed 10/28/2021, with respect to the rejection of claims 12, 14, 16, 26, and 27 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 12, 14, 16, 26, and 27 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pages 16-20, filed 10/28/2021, with respect to the rejection of claims 1-3, 17, 18, 21, and 29-30 under 35 U.S.C. 102(a)(1) and claims 4, 7-12, 14, 16, 23, 26, and 27 under 35 U.S.C. 103 have been fully considered and are persuasive. Independent claims 1 and 30 have been amended, claim 4 has been made into an independent claim, and claims 2, 3, and 29 have been cancelled. Therefore, the rejection has been withdrawn. The 10/28/2021 claim amendments have obviated the rejections, necessitating the following new grounds of rejection.  New claims 31-33 have been addressed in the office action below. 
Applicant's arguments, see pages 11-15, filed 10/28/2021, have been fully considered but they are not persuasive.

Rejection of claims 1-4, 7-12, 14, 16-18, 21, 23, 26-27, and 29-30 under 35 U.S.C. 101
	Independent claims 1, 4, and 30 have been amended to include “the pulse wave signal to be used for monitoring one or more vital signs of the subject”. Claims 2, 3, and 29 have been cancelled. Applicant argues that the addition of “the pulse wave signal to be used for monitoring one or more vital signs of the subject” integrates the judicial exception into a practical application. Examiner respectfully disagrees. Independent claims 1, 4, and 30 are directed towards an apparatus and method for determining a pulse wave signal by measuring a pulse wave, determining correlation or perfusion values, and determining the reliability of the signal. The additional elements of a control unit and sensors do not add significantly more, as the claims provide no means of practically using the reliability signal. It is well known to use sensors to measure the pulse wave, as shown in the prior art rejections in the current office action below. Furthermore, the apparatus provides no means for providing results of the reliability to a user. See MPEP 2106.05(b) and (f). The limitation of the “pulse wave signal to be used for monitoring one or more vital signs of the subject” is not positively recited, and does not add significantly more to the abstract idea. Due to the reasons discussed above, the rejection of claims 1, 4, 7-12, 14, 16-18, 21, 23, 26-27, and 30-33 under 35 U.S.C. 101 is maintained. New claims 31-33 are addressed in the office action below. 
Claim Objections
Claims 4, 12, 31, and 32 are objected to because of the following informalities:
Claim 4, page 3, line 5, “determine a reliability signal is based” should read “determine a reliability signal based”. 
Claim 12, line 1, “The apparatus of the claim 11” should read “The apparatus of claim 11”.
Claim 31, line 3 “subsequent hear” should read “subsequent heart”.
Claim 32, line 4, “subsequent heart period” should read “subsequent heart periods”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the one or more correlation values" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 7-12, 14, 16-18, 21, 23, 26-27, and 30-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an apparatus and method for determining a pulse wave signal by measuring a pulse wave, determining correlation or perfusion values, and determining the reliability of the signal. 
The limitation of an apparatus for determining a pulse wave signal, as drafted in claims 1, 4, 7-12, 14, 16-18, 21, 23, and 26-27, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (For example: obtaining the data set (i.e. sensor signals) and 
The limitation of a method for determining a pulse wave signal, as drafted in claims 30-33, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, as explained above with reference to apparatus claims 1, 4, 7-12, 14, 16-18, 21, 23, and 26-27. 
This judicial exception is not integrated into a practical application because the claims only recite generic computer elements to measure the pulse wave and determine a reliability signal. The control unit and sensors are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. It is well known to use sensors to measure the pulse wave, as shown in the prior art rejections in the current office action below. Furthermore, the apparatus provides no means for providing results of the reliability to a user. See MPEP 2106.05(b) and (f). The limitation of the “pulse wave signal to be used for monitoring one or more vital signs of the subject” is not positively recited, and does not add significantly more to the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a control unit and sensors to determine the pulse 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 30, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US Patent Application Publication 2009/0018408 – APPLICANT CITED ON 11/27/2019 IDS, of record), hereinafter Ouchi, and further in view of Karlen et al. (Karlen W. et al. Photoplethysmogram signal quality estimation using repeated Gaussian filters and cross-correlation. 2012. Physiol. Meas. 33: 1617-1629. - APPLICANT CITED ON 11/27/2019 IDS), hereinafter Karlen.
Regarding claim 1, Ouchi teaches an apparatus for determining a pulse wave signal associated with a subject (e.g. Abstract; Par. [0008]), the apparatus comprising:
a control unit (e.g. Fig. 1: pulse wave processing apparatus 100);
a first sensor coupled to the control unit and configured to emit a first signal indicative of a pulse wave of the subject (e.g. Fig. 1: pulse wave measuring unit 101; Par. [0030]);
wherein the control unit is configured to:

determine the pulse wave signal based on the first signal (e.g. Par. [0030]: “The pulse wave measuring unit 101 thus measures the pulse wave and outputs a pulse wave signal expressing the measured pulse wave.”);
determine one or more correlation values (e.g. Fig. 1: correlation coefficient calculating unit 10); and
determine a reliability signal [Note: the “reliability signal” is being understood as any representation that states that the data is accurate enough to use, as described in Par. [0045] of the instant specification.] based on a comparison of the one or more correlation values with a correlation threshold value, wherein the reliability signal is indicative of a reliability of the pulse wave signal to be used for monitoring one or more vital signs of the subject (e.g. Par. [0034], [0036]: eliminating parts of the signal that have a correlation coefficient equal to or greater than a threshold; Par. [0050]: eliminating parts of the pulse wave signal that are influenced by body movements to result in a reliable signal that can be used to detect pulse wave intervals and perform biological analyses with high precision).
However, Ouchi fails to disclose the correlation values are for one or more correlations between subsequent heart periods determined based on the pulse wave signal. Karlen is directed towards PPG signal quality estimation. Karlen discloses the correlation values are correlations between subsequent heart periods (e.g. Abstract: “Cross-correlation of consecutive pulse segments is used to estimate signal quality.”) in order to determine signal quality. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ouchi to include the correlation values are 
Regarding claim 30, Ouchi teaches a method comprising: 
receiving, by a control unit of a device, a first signal emitted from a first sensor coupled to the control unit, wherein the first signal comprises vital sign data for a subject in communication with the device (e.g. Fig. 1: pulse wave processing apparatus 100, pulse wave measuring unit 101; Par. [0030]);
determining, by the control unit, a pulse wave signal for the subject based on the first signal ((e.g. Par. [0030]: “The pulse wave measuring unit 101 thus measures the pulse wave and outputs a pulse wave signal expressing the measured pulse wave.”);
determining, by the control unit, a value indicative of a signal quality associated with at least one portion of the pulse wave signal based on one or more of i) one or more correlation values, ii) one or more perfusion indices, and iii) a frequency spectrum (e.g. Fig. 1: correlation coefficient calculating unit 10); and 
determining, by the control unit, a reliability signal [Note: the “reliability signal” is being understood as any representation that states that the data is accurate enough to use, as described in Par. [0045] of the instant specification.] based on at least one of the determined value of the signal quality, wherein the reliability signal is indicative of a reliability of the first signal and of a reliability of the pulse wave signal to be used for monitoring one or more vital signs of the subject (e.g. Par. [0050]: eliminating parts of the pulse wave signal that are influenced by body movements to result in a reliable signal that can be used to detect pulse wave intervals and perform biological analyses with high precision).
However, Ouchi fails to disclose the one or more correlation values are determined within a window of subsequent heart periods determined based on the pulse wave signal. Karlen is directed towards PPG signal quality estimation. Karlen discloses the correlation values are correlations between 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ouchi to include the correlation values are correlations between subsequent heart periods as taught by Karlen in order to provide the predictable results of a reliable signal that can be used to monitor users. 
Claim 30 is obvious over Ouchi and Karlen, as indicated above. Regarding claim 31, Ouchi further teaches wherein the reliability signal is determined based on comparing the one or more correlation values with a correlation threshold value, wherein the reliability signal is indicative of a reliability of the pulse wave signal (e.g. Par. [0034], [0036]: eliminating parts of the signal that have a correlation coefficient equal to or greater than a threshold; Par. [0050]: eliminating parts of the pulse wave signal that are influenced by body movements to result in a reliable signal that can be used to detect pulse wave intervals and perform biological analyses with high precision). 
However, Ouchi fails to disclose determining the one or more correlation values for correlation between subsequent heart periods determined based on the pulse wave signal. Karlen is directed towards PPG signal quality estimation. Karlen discloses the correlation values are correlations between subsequent heart periods (e.g. Abstract: “Cross-correlation of consecutive pulse segments is used to estimate signal quality.”) in order to determine signal quality. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ouchi to include the correlation values are correlations between subsequent heart periods as taught by Karlen in order to provide the predictable results of a reliable signal that can be used to monitor users.   
Claim 30 is obvious over Ouchi and Karlen, as indicated above. Regarding claim 33, Ouchi further teaches receiving, by the control unit, a second signal from a second sensor, wherein the second .
Claims 4, 7, 8, 9, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US Patent Application Publication 2009/0018408 – APPLICANT CITED ON 11/27/2019 IDS, of record), hereinafter Ouchi, and further in view of Elgendi (Elgendi M. Optimal Signal Quality Index for Photoplethysmogram Signals. Bioengineering (Basel). 2016;3(4):21. Published 2016 Sep 22. doi:10.3390/bioengineering3040021 - APPLICANT CITED ON 11/27/2019 IDS).
Regarding claim 4, Ouchi teaches an apparatus comprising:
a control unit (e.g. Fig. 1: pulse wave processing apparatus 100);
a first sensor coupled to the control unit and configured to emit a first signal indicative of a pulse wave of a subject (e.g. Fig. 1: pulse wave measuring unit 101; Par. [0030]); 
wherein the control unit is configured to: 
receive the first signal from the first sensor (e.g. Fig. 1: pulse wave measuring unit 101; Par. [0030]);
determine a pulse wave signal based on the first signal (e.g. Par. [0030]: “The pulse wave measuring unit 101 thus measures the pulse wave and outputs a pulse wave signal expressing the measured pulse wave.”); and
determine a verified pulse wave signal based on the pulse wave signal and the reliability signal (e.g. Par. [0050]: using pulse wave signal and body movement signal to result in a reliable signal that can be used to detect pulse wave intervals).
Elgendi is directed towards determining optimal signal quality indices for photoplethysmogram signals. Elgendi teaches it is known to determine one or more perfusion indices based on the pulse wave signal, wherein a perfusion index defines a ratio between a pulsatile blood flow and a non-pulsatile or static blood in peripheral tissue (e.g. Page 4, Section 2.3 Signal Quality Indices: perfusion index is the ratio of pulsatile blood flow to the nonpulsatile or static blood); and to determine a reliability signal [Note: the “reliability signal” is being understood as any representation that states that the data is accurate enough to use, as described in Par. [0045] of the instant specification.] based on the one or more perfusion indices, wherein the reliability signal is indicative of a reliability of the pulse wave signal to be used for monitoring one or more vital signs of the subject (e.g. Abstract: perfusion index is the current gold standard, which means it is reliable to use for patient monitoring). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ouchi to include the perfusion index being a ratio between a pulsatile blood flow and a non-pulsatile or static blood in peripheral tissue and determining a reliability signal based on the one or more perfusion indices, wherein the reliability signal is indicative of a reliability of the pulse wave signal to be used for monitoring one or more vital signs of the subject as taught by Elgendi in order to provide the predictable results of determining a reliable signal to use for patient monitoring.
Claim 4 is obvious over Ouchi and Elgendi as indicated above. Regarding claim 7, Ouchi further teaches wherein determining the verified pulse wave signal comprises one or more of: selectively 
Claim 4 is obvious over Ouchi and Elgendi as indicated above. Regarding claim 8, Ouchi further teaches wherein determining the verified pulse wave signal comprises: selectively assigning a signal quality index (SQI) to one or more portions of the pulse wave signal based on the reliability signal (e.g. Par. [0034]: determining a correlation coefficient which is considered to be a signal quality index); wherein determining the verified pulse wave signal is exclusively based on the one or more portions of the pulse wave signal where each of the one or more portions of the pulse wave signal has assigned thereto a signal quality index fulfilling a minimum requirement (e.g. Par. [0036]: eliminating parts of the pulse wave data where the correlation values are equal to or larger than a threshold value).
Claim 8 is obvious over Ouchi and Elgendi as indicated above. Regarding claim 9, Ouchi further teaches wherein the signal quality index comprises one or more of: one or more discrete values, the one or more discrete values optionally being selected from a predetermined set of discrete values; and a numeric value, the numeric value optionally falling within a predetermined numeric range ranging from a minimum value to a maximum value (e.g. Par. [0034]: determining a correlation coefficient; Par. [0036]: eliminating parts of the pulse wave data where the correlation values are equal to or larger than a threshold value; Fig. 8: step S18 and S19).
Claim 7 is obvious over Ouchi and Elgendi as indicated above. Regarding claim 10, Ouchi further teaches wherein fulfilling a minimum requirement comprises one or more of: exceeding a minimum value, falling within a range defined by a minimum value and a maximum value, and not exceeding a 
Claim 4 is obvious over Ouchi and Elgendi as indicated above. Regarding claim 17, Ouchi further teaches wherein the apparatus comprises a main body configured to carry the control unit, the first sensor, and the second sensor (e.g. Fig. 2: pulse wave processing apparatus in inside of a unit configured to be attached to a patient).
Claims 11, 12, 14, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US Patent Application Publication 2009/0018408 – APPLICANT CITED ON 11/27/2019 IDS, of record), hereinafter Ouchi, and further in view of Elgendi (Elgendi M. Optimal Signal Quality Index for Photoplethysmogram Signals. Bioengineering (Basel). 2016;3(4):21. Published 2016 Sep 22. doi:10.3390/bioengineering3040021 - APPLICANT CITED ON 11/27/2019 IDS), as applied to claim 4 above, and further in view of Zong et al. (US Patent Application Publication 2015/0190096, of record). 
Claim 4 is obvious over Ouchi and Elgendi as indicated above. Regarding claim 11, Ouchi further teaches wherein the apparatus comprises: a second sensor coupled to the control unit and configured to detect motion of the apparatus and to emit a second signal based on the detected motion (e.g. Fig. 1: body movement measuring unit 102; Par. [0032]), wherein the second sensor is configured to detect one or more of: a first acceleration along a first axis, a second acceleration along a second axis, and a third acceleration along a third axis (e.g. Par. [0032]: body movement sensor measures accelerations in the three axial directions). However, Ouchi fails to disclose a first rotation about a first axis, a second rotation about a second axis, and a third rotation about a third axis. Zong, in a similar field of endeavor, teaches a system to identify motion artifacts. Zong teaches it is known for a sensor to detect a first rotation about a first axis, a second rotation about a second axis, and a third rotation about a third axis (e.g. Par. [0027]: the acceleration unit determines a composite signal based on the acceleration and rotation in three directions). 

Claim 11 is obvious over Ouchi, Elgendi, and Zong as indicated above. Regarding claim 12, Ouchi further teaches wherein determining the reliability signal is based on the first, second, and third acceleration, wherein determining the reliability signal comprises determining whether the first, second, and third acceleration exceeds a predetermined acceleration threshold value (e.g. Par. [0032]: body movement sensor measures accelerations in the three axial directions; Par. [0050]: eliminating parts of the signal that are influenced by body movement).
Claim 11 is obvious over Ouchi, Elgendi, and Zong as indicated above. Regarding claim 14, Ouchi fails to disclose wherein determining the reliability signal is based on the first, second and third rotation, and wherein determining the reliability signal comprises determining whether the first, second, and third rotation exceeds a predetermined rotation threshold value. Zong, in a similar field of endeavor, teaches a system to identify motion artifacts. Zong teaches it is known to determine a reliability signal based on the first, second and third rotation, and wherein determining the reliability signal comprises determining whether the first, second, and third rotation exceeds a predetermined rotation threshold value (e.g. Par. [0027] – [0028]: the acceleration unit determines a composite signal based on the acceleration and rotation in three directions). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ouchi in view of Elgendi and Zong to include determining a reliability signal based on the first, second and third rotation, and wherein determining the reliability signal comprises determining whether the first, second, and third rotation exceeds a 
Claim 11 is obvious over Ouchi, Elgendi, and Zong as indicated above. Regarding claim 18, Ouchi further teaches wherein the first sensor is configured to detect light reflected from and permeating through tissue of the subject (e.g. Par. [0030], lines 5-10); and wherein emitting the first signal is based on the detected light, and wherein the first sensor comprises one or more of an optical sensor, a charge-coupled device (CCD) sensor, a heart rate monitor (HRM), and wherein the second sensor comprises one or more of an accelerometer, a magnetometer, and a gyroscope (e.g. Par. [0030]: an optical sensor is used; Par. [0032]: an accelerometer is used).
Claim 11 is obvious over Ouchi, Elgendi, and Zong as indicated above. Regarding claim 21, Ouchi further teaches a light source coupled to the control unit and configured to illuminate tissue of the subject, and wherein the control unit is configured to control the light source to selectively illuminate tissue of the subject (e.g. Par. [0030]; Fig. 2: control unit 100 coupled to pulse wave measuring unit 101; Par. [0040]: the system comprises a switch used to control the sensors).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US Patent Application Publication 2009/0018408 – APPLICANT CITED ON 11/27/2019 IDS, of record), hereinafter Ouchi, further in view of Elgendi (Elgendi M. Optimal Signal Quality Index for Photoplethysmogram Signals. Bioengineering (Basel). 2016;3(4):21. Published 2016 Sep 22. doi:10.3390/bioengineering3040021 - APPLICANT CITED ON 11/27/2019 IDS), and further in view of Zong et al. (US Patent Application Publication 2015/0190096, of record), as applied to claim 11 above, and further in view of Chon et al. (US Patent Application Publication 2016/0220188 – APPLICANT CITED ON 11/27/2019 IDS, of record), hereinafter Chon. 
Claim 11 is obvious over Ouchi, Elgendi, and Zong as indicated above. Regarding claim 16, Ouchi further teaches wherein the control unit is configured to determine, for at least one portion of the pulse 
a value indicative of signal quality pertaining to the at least one portion of the pulse wave signal based on one or more of:
the one or more correlation values;
the one or more perfusion indices; and
the one or more frequency spectra; 
	the first, second, and third rotation pertaining to the at least one portion of the pulse wave signal; and wherein the control unit is configured to determine the verified pulse wave signal based on the at least one portion of the pulse wave signal by determining that: 
the value indicative of signal quality exceeds a predetermined signal quality threshold value; and 
the first, second, and third rotation does not exceed a predetermined rotation threshold value.
Zong, in a similar field of endeavor, teaches a system to identify motion artifacts. Zong teaches it is known for the first, second, and third rotation to pertain to the pulse wave signal and for the first, second, and third rotation to not exceed a predetermined rotation threshold value (e.g. Par. [0027] – [0028]: the acceleration unit determines a composite signal based on the acceleration and rotation in three directions). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ouchi in view of Elgendi and Zong to include the first, second, and third rotation to pertain to the pulse wave signal and for the first, second, and third rotation to not exceed a predetermined rotation threshold value as taught by Zong in order to 
	However, Ouchi in view of Elgendi and Zong fails to disclose a value indicative of signal quality pertaining to the at least one portion of the pulse wave signal based on frequency spectra, and wherein the control unit is configured to determine the verified pulse wave signal based on the at least one portion of the pulse wave signal by determining that the value indicative of signal quality exceeds a predetermined signal quality threshold value. 
Chon, in a similar field of endeavor, teaches a pulse oximeter embedded with a motion and noise artifact detection algorithm. Chon teaches it is known to have a value indicative of signal quality pertaining to the at least one portion of the pulse wave signal based on frequency spectra (e.g. Par. [0013]: obtain a noise quality index based on the time frequency spectrum), and wherein the control unit is configured to determine the verified pulse wave signal based on the at least one portion of the pulse wave signal by determining that the value indicative of signal quality exceeds a predetermined signal quality threshold value (e.g. Par. [0062]: when the noise value exceeds a threshold value, noise in the signal is detected).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ouchi in view of Elgendi and Zong to include the value indicative of signal quality pertaining to the at least one portion of the pulse wave signal based on frequency spectra, and the control unit configured to determine the verified pulse wave signal based on the at least one portion of the pulse wave signal by determining that the value indicative of signal quality exceeds a predetermined signal quality threshold value as taught by Chon in order to provide the predictable results of determining a high quality signal that is free from noise and other artifacts. 
Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US Patent Application Publication 2009/0018408 – APPLICANT CITED ON 11/27/2019 IDS, of record), hereinafter Ouchi, further in view of Elgendi (Elgendi M. Optimal Signal Quality Index for Photoplethysmogram Signals. Bioengineering (Basel). 2016;3(4):21. Published 2016 Sep 22. doi:10.3390/bioengineering3040021 - APPLICANT CITED ON 11/27/2019 IDS), and further in view of Zong et al. (US Patent Application Publication 2015/0190096, of record), as applied to claim 21 above, and further in view of Banet et al. (US Patent Application Publication 2011/0066037, of record), hereinafter Banet. 
Claim 21 is obvious over Ouchi, Elgendi, and Zong as indicated above. Regarding claim 23, Ouchi further teaches wherein wherein:
the light source is arranged in close proximity to the first sensor, wherein the light source is configured to illuminate tissue of the subject positioned in close proximity or in contact with the first sensor (e.g. Par. [0030]: pulse wave measuring unit includes an LED to illuminate tissue of the subject; Fig. 2: the pulse wave measuring unit is attached to the finger); 
the pulse wave signal is representative of a heartbeat of the subject (e.g. Par. [0005]: the pulse wave is equivalent to heart rate); and
wherein the control unit is configured to:
control the first sensor to emit the first signal (e.g. Par. [0040]; Fig. 8: step S11);
control the second sensor to emit the second signal (e.g. Par. [0040]; Fig. 8: step S12);
select a portion of the pulse wave signal indicative of a plurality of heart periods (e.g. Par. [0045]: determining an applicable range of pulse wave signal to be used which includes multiple pulse wave intervals; Fig. 11: applicable range that can be used includes plurality of pulse wave intervals); and 
 	for the portion of the pulse wave signal indicative of a plurality of heart periods:
determine one or more of a heart rhythm, a heart rate variability, and a heart rate based on the pulse wave signal of the portion of the pulse wave signal indicative of a plurality of 
However, Ouchi fails to disclose for the portion of the pulse wave signal indicative of a plurality of heart periods:
determine a blood pressure variability and a blood pressure based on the pulse wave signal of the portion of the pulse wave signal indicative of a plurality of heart periods; and
determine a respiratory rate variability and a respiratory rate based on the pulse wave signal of the portion of the pulse wave signal indicative of a plurality of heart periods. 
Banet, in a similar field of endeavor, teaches a multi-sensor system that monitors respiratory rate. Banet teaches it is known to determine a blood pressure variability and a blood pressure based on the pulse wave signal of the portion of the pulse wave signal indicative of a plurality of heart periods, and determine a respiratory rate variability and a respiratory rate based on the pulse wave signal of the portion of the pulse wave signal indicative of a plurality of heart periods (e.g. Par. [0097]: determine heart rate, blood pressure, and respiratory rate from PPG waveforms).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ouchi in view of Elgendi and Zong to include determining a blood pressure variability and a blood pressure based on the pulse wave signal of the portion of the pulse wave signal indicative of a plurality of heart periods, and a respiratory rate variability and a respiratory rate based on the pulse wave signal of the portion of the pulse wave signal indicative of a plurality of heart periods as taught by Banet in order to provide the predictable results of improved patient monitoring to alert the user when the data does not meet the necessary parameters (e.g. Fig. 13: step 67).  
Claim 23 is obvious over Ouchi, Elgendi, Zong, and Banet as indicated above. Regarding claim 27, Ouchi further teaches wherein the control unit is configured to: determine at least one correlation .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US Patent Application Publication 2009/0018408 – APPLICANT CITED ON 11/27/2019 IDS, of record), hereinafter Ouchi, further in view of Elgendi (Elgendi M. Optimal Signal Quality Index for Photoplethysmogram Signals. Bioengineering (Basel). 2016;3(4):21. Published 2016 Sep 22. doi:10.3390/bioengineering3040021 - APPLICANT CITED ON 11/27/2019 IDS), further in view of Zong et al. (US Patent Application Publication 2015/0190096, of record), and further in view of Banet et al. (US Patent Application Publication 2011/0066037, of record), hereinafter Banet, as applied to claim 23 above, and further in view of Lin et al. (Lin, Wan-Hua et al. Comparison of heart rate variability from PPG with that from ECG. IFMBE proceedings. January 1, 2014. Springer, DE, XP055420109, ISSN: 1680-0737 vol. 42, pages 213-215, DOI: 10.1007/978-3-319-03005-0 54. – APPLICANT CITED ON 11/27/2019 IDS, of record), hereinafter Lin.
Claim 23 is obvious over Ouchi, Elgendi, Zong, and Banet, as indicated above. Regarding claim 26, Ouchi fails to disclose wherein the portion of the pulse wave signal indicative of a plurality of heart periods is indicative of a plurality of heart periods over a continuous period, and wherein the pulse wave signal indicative of a plurality of heart periods relates to a plurality of heart periods in direct succession to one another. 
Lin, in a similar field of endeavor, teaches pulse rate variability can be used as an alternative to heart rate variability. Lin teaches it is known for the pulse wave signal indicative of a plurality of heart 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ouchi in view of Elgendi, Zong, and Banet to include the pulse wave signal indicative of a plurality of heart periods is indicative of a plurality of heart periods over a continuous period, and wherein the pulse wave signal indicative of a plurality of heart periods relates to a plurality of heart periods in direct succession to one another as taught by Lin in order to provide the predictable results of providing improved and continuous patient monitoring. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US Patent Application Publication 2009/0018408 – APPLICANT CITED ON 11/27/2019 IDS, of record), hereinafter Ouchi, and further in view of Karlen et al. (Karlen W. et al. Photoplethysmogram signal quality estimation using repeated Gaussian filters and cross-correlation. 2012. Physiol. Meas. 33: 1617-1629. - APPLICANT CITED ON 11/27/2019 IDS), hereinafter Karlen, as applied to claim 30 above, and further in view of Chon et al. (US Patent Application Publication 2016/0220188 – APPLICANT CITED ON 11/27/2019 IDS, of record), hereinafter Chon. 
Claim 30 is obvious over Ouchi and Karlen as indicated above. Regarding claim 32, Ouchi fails to disclose wherein determining the value indicative of the signal quality associated with the at least one portion of the pulse wave signal further comprises: determining the frequency spectrum of the pulse wave signal within a running window of three subsequent heart period; evaluating peaks determined within the frequency spectrum to determine dominating frequencies in the frequency spectrum; and based on the determined dominating frequencies, determining a quality level of the determined pulse signal. 
Chon, in a similar field of endeavor, teaches a pulse oximeter embedded with a motion and noise artifact detection algorithm. Chon teaches it is known to determine the frequency spectrum of the pulse wave signal within a running window of three subsequent heart period (e.g. Par. [0029]; Figs. 1A and 1B: the PPG signal and the frequency spectra of the signals), to evaluate peaks determined within the frequency spectrum to determine dominating frequencies in the frequency spectrum, and based on the determined dominating frequencies, determine a quality level of the determined pulse signal (e.g. Par. [0030]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ouchi in view of Karlen to include the determination of the frequency spectra as taught by Chon in order to provide the predictable results of determining a high quality signal that is free from noise and other artifacts. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792